EATTORNEY            GENERAL
                                 TEXAS

PRICE  DANIEL
ATTORNEYGENERAL

                                 October 30, 1948


            Mrs. Bess Blackwell            Opinion Ro, V-708
            Executive Secretary
            Board of Hairdressers &       Re: The authority of the
            Cosmetologists                    State Board of Rair-
            Austin, Texas                     &-es.sersand Cosme-
                                              tologists to renev
                                              licenses upon applloa-
                                              tlon after the expira-
                                              tion date without meet-
                                              ing the requirements
                                              which apply to new ap-
                                              plicants,
            Dear Mrs. Blackwell:
                      Reference is made to youp pacent request vhich    A.
            reads, In part, as follows:
                       "The Board would like to know if a
                  shop OP school license which expired on
                  August 3lst due to the fact that the li-
                  censee failed to send in said license prior
                  to that date can be renewed by this depart-
                  ment, or will it be necessary for said li-
                  censee to apply and meet all Pequipements
                  of a new shop or school, as the case Fay
                  be, before the license can be Issued.
                       The pertinent portion of Apt. 734b, V, P. C.,
            as originally enacted by the 44th Legislature, 1935, R.
            S .,,is as follows:

                       "Sec. 18, The first certificate of
                  registrationand Zicense shall be valid
                  until August 31, 1936. Thereafter no cer-
                  tificate or license shall be issued for a
                  longer period than one (1) gear end shall
                  expire on the 3lst day of August, of the
                  yeap for which they ape issued unless Fe-
                  neued prior to that date. The holder of
                  an expiped certificate or license may have
                  said certificate OP license restored with-
                  in one (1) year after the date of explra-
HI-B.BestiBlackwell; page 2    (V-708)       .


     tion, upon the payment of the poquiped PO-
     neval fee aud satisfactory proof of his OP
     @er qualificationsto Peaume practice. *.:"
          The al&   s&&on   was amei&d by~the 48th,Reg-
;;;oz;sion   of.LeglslatuPe, 19?3i,to Pead, in prrt, as

           "Section 18. The flpst CePtlfiorte
     of P&istPatlon a@ lic&~e shall be va-
     lid until August 31, 1936. Thepeaftepno
     certificste OP license shall be issued for
     a longer period than ape rear aad shall
     expire on the thirty-firstday of August
     of the yeas for which they are ,issuedun-
     less renewed. p~loc td that date. 'fhohold-
     9~ of an expired oortlficateOP lioease may
     have said certificateor license pestered
     vlthir one yea??after the date of explrr-
     Won, upen the payment of'the PequSrel  Pe-
     eeUa1 fee &nd satis,factoPyproof of his OP
     her qualificationste resum~,pr~otlce;       e .*

          It will be noted that the oPiglna1 Act as veil
as the above quoted amendment provided that the holder~of
an expired certificate
                 -.    or license may have same restored
vlthln one year after the date of expiration upon the pay-
ment of the required reheval fee and satisfactory proof of
his OF her qualifications to Pesume practice,
          HoweveP, the 50th Legislature, R. S. 1947, uend-
ed APticls 734(b) V. P. C, and Section l&(a) reads as fol-
1evs:
         "Sea. 14 (a) go certlfloate 0P license
    shall be issued for a longer period thau one
    (1) yeaP, and shall expire on the thirty-
    first (ret) day of August of the ysa~ SOP    .
    which it Is issued unless renewed p19.o~to
    that date. A licensed InstruotoP, ousrrtor


     OT license restored by making proper appli-
     cation to,the Borrd, supported by his OF her
     per&tonalrffLdavit,strtlng the reaeon8, vhlch
     in the oplnlon of the porrd, vi11 excuse the
     applicaut for having failed to POXWV his OP
    her certificatewithin the tlre,requirod       )y
Mrs. Bess Blackvell, page 3   (V-708)


     this Act, a reinstatement fee of Five ($5,80)
     Dollars being required theraaftw,’ (Rnphasls
     added)
          Section 9, Subset.(e) provides as follows:
           “(e) Any person within the ppovislons
     of this Act having, at the effective date
     thereof, a valid certificate OP license
     from the State Board of Hairtiessezw and
     Cosmetologists shall be exempt from the ex-
     aminations required by this Section of this
     Act, but such oerson shall be reauired to
     pay-all the fees and have such c&tlflcate
     or license Peneved. as provided in this Act&”
     1 Emphasis added)
          Section 21, Subsection 2 provides that all
sections and parts of the original Act of 1935 and all
amendments thereto not amended by this Act we here-
by repealed.
          In determining vhethep the provisions of a
statute are mendatory OP directory we may look to pre-
vious statutes dealing with the ssme subject matter in
order to ascertain the legislative Intent. In this con-
nection it will be noted that the original Act as well
as the 1943 amendment thereto provided that an expired
licease OP certificate could be renewed within a year
from the expipatlon date without the licensee taking an
examination, upon payment of the Pequired fee, However,
when the 50th Legislature amended the Act in question,
no such provision is made in pegapd to elthep beauty cul-
ture school OF shopsb Further Section lb(a) of said Act
does provide fop the Feneval of the expired license of
an instructor, opepator OP manlcwlst within thirty days
from the date of expiration and not later. Since the
previous statutes provided that all expired licenses OP
certificates could be renewed within a year from the
date of expiration and the present statute provides
that only those licenses of instpuotors, operators or
manicurists may be renewed, it is believed that that
portion of Article 734b, Section 14 (a), V, P. C. PO-
latlve to the renewal of licenses OP certificates is
mandatory.
          In Vol, 3, page 107, Sutherland Statutory Con-
struction, we find8
                                                                     “.




Mrs. Bess Blackwell, page 4             (V-708)


          "Aa a gempal     aposition, the rule
     with rbspeot to ster utory direotlona to i8-
     dividuals is the opposite of thrt which ob-
     t&ins with respect tb public bfflcero. &en
     8 statute directs things to be done by 8
     pivete perron within a specified time, and
     makes his ~1 ts dependent on propb~ perfop-
     mce   there0RF uhless the failure te pba+em
     ii3tir6 Uy 1ijUrS thb ~UbilO   0~ iZId.iVidWIxL?,
     t&s strtate 19 IPaAdatimy. albre UI todivl-
     I&l41   iS   tbr   Q8MQll   XN3t 8trlCt;t      COPpl~i~,   h6
     has no g2Wmbs         fop compl,aint.
          Therefore,~in view of the foregoing, It I.8'mar
ap%nion that, si~~cea beauty shep 0~ beauty sak~01 lL-
sense e~plres OR August 3lst by Fe&son of the failure of
the Licensee to renew same p~lor to such d&to, it will be
nbcessary for said llcenase'to make applloatlon and meet
811 the rbquireaents bb an orIgina ampllcant.


           lf&mre8 beauty shop or.beauty rohook
     &iCbASO d iPO8 OA hU@i#lt 3lllet by CO-ha
     bf the SsL'ure
                 T     af the lioeasee te camw
               MP to such d&e, it Will $0 A+OOS-
     xtx or tarid lloeasee to make applioatlen
     md meet all ~oquirbab~ 8 es UJ.ori In11
     8Q~liCWkt   e  Artiole 734    Sea. 14fa),
     v. r, c.
                                                 Year8 very truly,
                                         ATToR00Y QBHW'UL OF TEXAS